Citation Nr: 1613294	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  10-36 313A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

4. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from March 1969 to March 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2009 and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Petersburg, Florida and Detroit, Michigan, respectively.

The Veteran presented testimony at a hearing before the undersigned in January 2016.  A transcript of the hearing is associated with the claims file.  The Board observes that the Veteran presented testimony regarding service connection for a heart condition; however, the RO denied benefits for a heart condition in May 2014.  A notice of disagreement was not submitted.  Therefore, the Board does not have jurisdiction to adjudicate the claim.

The issue of entitlement to TDIU has been raised by the record as part of the Veteran's claim for an increased rating for PTSD.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the Board has added it to the list of issues currently on appeal, as noted above.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for a heart condition was raised during the hearing before the Board in January 2016, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. On November 20, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for service connection for bilateral hearing loss is requested.

2. The Veteran's tinnitus is attributable to his active military service.

3. The Veteran's disability picture is most consistent with PTSD productive of deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, but not total occupational and social impairment.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2. The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3. The criteria for an initial disability rating of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, and 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, on November 20, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for service connection for bilateral hearing loss is requested.  Thus, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal for service connection for bilateral hearing loss and the appeal is dismissed.

II. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

VA satisfied the duty to notify by sending the Veteran a letter in January 2011 addressing entitlement to service connection and sending letters in September 2012 and November 2013 addressing entitlement to a TDIU.  The letters, which were sent prior to the initial adjudication of the claims, informed the Veteran of the evidence required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notices included information that a disability rating and an effective date for the award of benefits would be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The claim of entitlement to an increased evaluation for PTSD arises from the Veteran's disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

The duty to assist has also been satisfied.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA obtained service treatment records, VA treatment records, records from the Social Security Administration (SSA), and identified private treatment records.  The Veteran also appeared before the undersigned and presented testimony in support of his claims.

The Veteran was also provided with VA examinations in conjunction with the claims on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  VA mental health examinations were conducted in July 2009 and April 2014.  Both examiners reviewed the claims file, examined the Veteran, and provided detailed reports describing the Veteran's PTSD symptoms.  Therefore, the examination reports are adequate for rating purposes.

The Veteran was also afforded a VA audiology examination in January 2011.  The examiner reviewed the claims file, examined the Veteran, and provided an etiology opinion supported by rationale.  Therefore, the examination report is adequate for rating purposes.

The Board concludes that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000)

III. Service Connection

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1101.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Here, the Veteran seeks entitlement to service connection for tinnitus.  The Board observes that at separation from service, the Veteran denied having ear trouble.  See Report of Medical History (RMH), January 3, 1971.  The clinical examination of the ears was normal.

A VA examination was conducted in January 2011.  The examination report shows the Veteran reported tinnitus and said it occurred at random.  The examiner opined that it is less likely as not that tinnitus is due to military noise exposure.  The examiner indicated that the type of brief tinnitus described by the Veteran is not considered pathological and thus, not likely due to military service.

In his September 2011 notice of disagreement (NOD), the Veteran indicated that the VA examiner's findings were inaccurate and that at no time did he indicate that his tinnitus was random.  He said his tinnitus was recurrent during service and is now constant.

In support of his claim, the Veteran provided a private opinion from P.H., E.N.T., dated August 2011.  The Veteran reported that his ringing or tinnitus began in service and was constant.  He described his exposure to noise during service and his occasional recreational noise exposure with hunting and riding motorcycles.  He wore hearing protection when working in construction after service.  The audiologist indicated that based on the Veteran's report of noise exposure and testing, that it is as likely as not that his subjective tinnitus is due to military noise exposure and has been aggravated by subsequent recreational and occupational noise exposure as well as presbycusis.

In a February 2013 NOD, the Veteran indicated that his report to the VA examiner was that he had tinnitus daily but was able to ignore it at times.  He did not report having intermittent tinnitus.

During his hearing before the Board, the Veteran testified that his tinnitus has been constant since separation from service.  He reported constant exposure to hazardous noise from gunfire, mortar rounds, and nearby bombs during service.  After service he tried working in factories but had problems working indoors.  His longest period working in a factory was about five months.  He did not seek treatment for years, choosing to live with the tinnitus.  His wife testified that he did not seek treatment for anything for years after service.

The Board observes that under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Notably, tinnitus is a type of disorder associated with symptoms capable of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002).  As such, the Board observes that the Veteran is competent to report the onset and progression of his tinnitus and further finds that his statements are credible.

In this case, the medical evidence is in relative equipoise, with one positive and one negative nexus opinion.  However, in light of the Veteran's competent and credible statements reporting tinnitus since service, the Board finds that the preponderance of the evidence supports a finding of service connection for tinnitus.  The appeal is granted.

IV. Increased Ratings

The Veteran seeks an initial disability rating in excess of 30 percent for his PTSD.  Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. Part IV (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the rating schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran has been assigned a 30 percent initial rating for his PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Diagnostic Code 9411 is governed by a General Rating Formula for Mental Disorders and under this criteria, a 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Prior to August 4, 2014, the nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities was based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  Diagnoses many times included an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  The DSM was recently updated with a 5th Edition (DSM-V), and VA issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  70 Fed. Reg. 45093 (Aug. 4, 2014).  This updated medical text recommends that GAF scores be dropped due to their "conceptual lack of clarity."  See DSM-V, at 16.  Notably, the Veteran's claim was certified to the Board after the adoption of the DSM-V; therefore, the updated version of the DMS-V will be considered.

Pertinent to this case, GAF scores ranging between 51 to 60 are defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). 

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board observes that the words "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

VA treatment records show that in April 2009, the Veteran appeared for a consultation with a social worker.  He was visibly distraught and fighting back tears.  He referenced his values of compassion, community, and self-sacrifice and began to cry as he acknowledged the apparent contrast to his actions in the war.  He was retired.  He shared that over the past 40 years he avoided contact with other veterans, films of war, and had difficulty with military holidays.  He described fantasies of retreating to the northern peninsula of Michigan and living off the land.  He even considered divorce to keep his family at a distance.  He went through a period of time post-war when he drank heavily.  He was aware of the appeal for him but acknowledged it was his desire for "flight" from pain.  He denied all suicidal and homicidal ideation, indicating spiritual sources of strength.

During his therapy appointment on May 4, 2009, the Veteran reported that he often publicly denied his veteran status.  He expressed feelings of self-judgment and shame when he had reactions such as a startle reflex.  He was tearful and visibly distressed.

On May 11, 2009, the Veteran said he did not want to dig too deep into his past.  He reported having night sweats, poor sleep quality, hypervigilance, and exaggerated startle response.  On one occasion he had a panic attack when a car tire blew out in front of him on the street.  He checked windows and doors each night, sometimes repeatedly.  He avoided information related to the war and military.  On May 18, 2009, the Veteran presented in a more relaxed manner and was pleased to be able to read again.  He reported that he had not been able to read for many years due to his inability to concentrate.

During the July 2009 VA examination, the Veteran reported that he was seeking pharmacological intervention with a therapist.  He mentioned anxiety and said he did not watch firework displays or war related movies.  His sleep problems included nightmares.  He also mentioned that he had a difficult time when hearing helicopters since that was his mode of transportation while in Vietnam.  Regarding social interaction, he reported that his first marriage did not last but that he had been with his current wife for 28 years.  He described the marriage as "good."  He said he has five children but he did not describe his relationship with them.  He denied having success with other social relationships and noted the unfriendly welcome he received when he returned from the war.  Recreationally, he fished, hunted, rode bicycles, and engaged in other activities outside.  The Veteran denied a history of suicide attempts, violence, and alcohol or substance abuse.

The examiner observed that the Veteran's mood was anxious, good, and dysphoric.  His appearance was good; his psychomotor activity, speech, and thought process and content were unremarkable; his attitude was cooperative and friendly; his affect was normal; and his memory and attention were intact.  He was oriented to all spheres.  The Veteran did not endorse delusions or hallucinations, had good judgment and insight, and had average intelligence.  The examiner did not observe inappropriate or obsessive or ritualistic behavior.  The Veteran described feeling "panicky" sometimes, but especially when he hears helicopters or when in situations where he feels confined.  The Veteran denied homicidal and suicidal ideation as well as episodes of violence.  His impulse control was good.  He had no problems with activities of daily living.

The Veteran's PTSD symptoms included flashbacks, to include acting or feeling as if the events were recurring.  He had intense psychological distress and reactivity when exposed to internal or external cues that symbolize or resemble an aspect of the traumatic event.  He avoided thoughts, feelings, or conversations related to his trauma or that aroused recollections of it.  Also noted was markedly diminished interest or participation in significant activities as well as feelings of detachment or estrangement from others.  The Veteran reported sleep difficulty, hypervigilance, and exaggerated startle response.  He reported that he used repression as his main coping mechanism.  Regarding employment, the Veteran retired in 2007 due to physical problems, including a shoulder and back problem as well as a heart valve issue.  The examiner diagnosed PTSD and assigned a GAF score of 55.

In the summary, the examiner reported that the Veteran sought employment opportunities with limited interpersonal contact and without possible conflict or confrontation with coworkers or employers.  The examiner noted the Veteran "vehemently" stated that he did not want interpersonal connections with others, reporting that his aversion started in the military when he was told to avoid friendships with soldiers because they would likely die.  He has avoided friendships since that time.  The Veteran's wife indicated that he did not have a best friend.  The examiner opined that the Veteran's difficulties are exclusively linked to PTSD and that the use of repression as the main coping mechanism does not deny the existence of PTSD.  The examiner advised the Veteran to continue using repression as his main coping mechanism as it had been successful.  The examiner observed that the Veteran was conflicted about presenting for the examination because of the anticipatory anxiety of being asked about specific events and details of his two combat years in Vietnam.  The Veteran had never spoken to anyone about his experiences in Vietnam because of his severe emotional reactions.  The examiner stated that his physiological reaction when alluding to such events was striking.  The examiner found that the Veteran's symptoms caused deficiencies with thinking, family relations, employment, and mood.

Records from the SSA show that the Veteran's anxiety disorder was a primary disability that was severe.  In a personal statement to SSA, the Veteran reported that he was self-employed after service because he had difficulty around others.  He preferred to work alone and said he could not be in an enclosed area due to bad experiences as a "tunnel rat" in Vietnam.  His daily activities included housework, outdoor chores, listening to the radio, and watching television or reading.  He needed reminders to take medications.  His hobbies included reading, fishing, and watching television.  His ability to follow written instructions was "sporadic" and ability to follow spoken instructions depended on the situation.  His ability to get along with authority figures was "so-so."  He tried to avoid stressful situations and his ability to handle changes in routine was "fair."  In his application for SSA benefits, the Veteran said his PTSD precluded indoor employment because of the effect of serving one year in the Vietnam jungles.  PTSD also affected his social functioning. 

In a statement to SSA, the Veteran's wife indicated that the Veteran twitched or jumped while sleeping.  She noted his frequent nightmares and that at times, his anxiety kept him awake leaving him distressed.  He needed reminders to take his medication because he could not remember medication doses or names.  She listed his hobbies as fishing, watching television, listening to the radio, and reading.  She reported that he did not spend time with others or socialize, had few friends, and avoided most gatherings.  He did not have any close personal friends.  She noted that he did not finish what he started and usually had her read instructions to him.  His ability to follow spoken instructions depended on his mood and stress level.  She noted that he worked for himself and had some problems with authority.  However, he was not involved in any conflicts since he avoided situations.  Regarding stress, she said he did not handle it well and tried to avoid it.  Unusual behavior included repeatedly checking sounds and doors and windows.  He did not like loud noises and had nightmares.  His wife stated that his PTSD symptoms prevented him from working inside or under the direction of another boss.  She noted that he held two other jobs but could not handle the stress.

Also of record is a letter from VA regarding vocational rehabilitation.  The rehabilitation counselor considered medical notes, discussions with the Veteran, and findings from SSA and determined that it did not appear feasible for the Veteran to obtain suitable employment through Vocational Rehabilitation services because of the severity of his disability.  Services would only be available if it is determined that he could succeed in a program of training or education and get a job in an occupation that matched his skills, talents, and interests.

During the April 2014 VA examination, the Veteran reported that his family was doing well and that he would see his children and grandchildren as often as he could.  His communication with his family was described as good.  He spent time outdoors and worked on the land trimming trees.  He and his wife also went fishing.  The Veteran indicated that he last worked in roofing but had to stop after having heart surgery.  He tried working in public relations.  Two years prior to the examination, he enrolled in an online school and working towards a certificate in religion.  Symptoms included intense or prolonged psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event; avoidance of or efforts to avoid distressing memories, thoughts, or feelings about or closely associated with the traumatic event; and avoidance of or efforts to avoid external reminders (people, places, conversations, activities, objects, situations) that arouse distressing memories, thoughts, or feelings about or closely associated with the traumatic event.  Also noted were hypervigilance, sleep disturbance, and anxiety.  The examiner indicated that the Veteran did not meet the full criteria for PTSD.  The examiner observed no abnormalities with orientation, presentation, affect, mood, or thought.  Anxiety manifested as avoidance of closed in places and large gatherings or attending but staying on the fringes.  The Veteran indicated he had difficulty sleeping 2 to 3 nights a week.  He did not have nightmares but was restless at least once a week.  The Veteran had a good marriage, close relationships with his family, and got along with people but was not social outside his family.  The Veteran expressed no suicidal or homicidal ideation.

The examiner found that the Veteran's symptoms were borderline for a diagnosis under the DSM-V but met the criteria for diagnosis under the DSM-IV.  The examiner found the Veteran's symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication. 

In addition to medical records, the Veteran submitted personal statements and buddy statements in support of his claim.  In an April 2009 statement, the Veteran described his experiences in Vietnam and indicated that he did not like to talk about this period of his life.  He said it is easier to forget, but at times, he remembers.  He noted that in the past three months, it has bothered him a lot.  He said he cried a lot and described being treated as an outcast and/or criminal by family and strangers.  Random strangers would seek him out and start fights.  He learned to avoid problems and became a loner.  He had no real friends other than his wife.  He indicated that his hypervigilance interfered with sleep since he would be alert, listening for sounds or checking the area.  He also described things that triggered flashbacks and the impact on his life.  He was unable to be in a crowd or go to firework shows with his family, attend air shows, or be out of sight of land when in a boat.  He described his failed attempt at working at a job located indoors and said he ended up self-employed as a roofer so he could be outside.

In the April 2009 NOD, the Veteran having panic attacks more than once and up to several times a week.  Panic attacks have increased since retiring and are unpredictable as they are triggered by unexpected sounds such as helicopters and loud gunshot-type sounds.  He noted that he was unable to work for others and was only able to work while self-employed.  

In a May 2009 statement, the Veteran's wife reported that in February 2009, the Veteran became extremely agitated and fidgety when asked about his Bronze Star.  He indicated that he would not talk about it to anyone and began to cry.  She said he did not like to talk about the war but that over the years, has discussed some of it when asked.  However, there were subjects the Veteran would not discuss.  She noted that he could not watch movies about war, and once when he tried, he started to cry and babble.  He lost his composure and was almost panicky.  She observed that when he wrote to VA about his experiences, he cried.  She observed that the Veteran twitched when falling asleep, as if his body was trying to relax, and that the condition seems to have intensified.  When they first married, he was a light sleeper and any noise caused him to awaken and become upset.  He had heightened senses, such as smell, and his blood pressure would raise extremely high with any stressor.  She noted that he has several insecurities, some of which are unreasonable, and likely due to his perception of his treatment as a Vietnam Veteran.  He talked to her about how he was made to feel dispensable and told to not make friends so that deaths of fellow soldiers would be easier.  She noted that he was not able to hold a job working for someone else or take orders.  He would apply for jobs and interview, but when hired and starting a job indoors, he would become agitated and anxious.  The Veteran also had difficulty being inside public buildings.  She observed that when at a restaurant he had to sit facing the door, and would wait for a "safe" seat where he could be on the alert.  He admitted to her that he always avoided any type of altercation because he was not sure what may trigger the instinctive survival tactics he developed during the war.  He avoided confrontation at any cost and would rather seclude himself.  She believed he continued to fight his inclination to go off into isolation.

The Veteran's wife noted that the Veteran puts up walls when it comes to relationships and said they do not attend many social functions.  She has to coax him to attend family functions but they often leave early.  She noted their friendship with another couple but said the Veteran did not have a confiding relationship with them or anyone else.  She could not name a best friend for him.  She described his personality as being on "track" one day and off the next.  She also pointed out that he is ashamed of being a Vietnam Veteran and does not volunteer information about his service.

In an August 2014 buddy statement, S.B. indicated that she had been a friend of the Veteran for 33 years.  She observed he would speak to people but not really interact.  She said he isolates himself and has trouble communicating with others.  She described instances of paranoia when he would jump at unfamiliar noises and look around as if he was scared.  Further, in the last few years when he finally started to speak about the war, his eyes would tear up and his lip would quiver.  He also had difficulty when his in-laws died.  She observed that the Veteran tended to run from whatever is bothering him concerning his military service.

In an August 2014 statement, his brother and sister-in-law's observed that he was uncomfortable in social settings.  At family gatherings, he was unable to relax and would shift his weight from foot to foot.  When sitting, he would constantly scan doorways and windows.  He never stayed long, and at times would abruptly leave.  He had trouble attending the funerals of his in-laws as people gathered inside.  

In a supplemental VA Form 9 dated August 2014, the Veteran indicated that he should be awarded a 50 percent rating based on difficulty in establishing and maintaining effective work and social relationships.  Regarding work, he indicated that he attempted to work as an employee in an established business, but because of his psyche, he was unable to continue for more that several weeks.  He did not like working in a building and had difficulty working for someone he did not trust.  He noted an incident where he became stuck in an elevator and was traumatized and humiliated.  He then started roofing business.  He sought vocational rehabilitation but was told it would be easier if he "went over the edge" and obtained 100 percent disability.  Due to his PTSD and physical disabilities, he is no longer employable and thus no longer has that distraction as a coping mechanism.  Regarding social interaction, his closest friend is his wife and while he socializes with one other couple, he does not confide in them.  He noted that at a recent family reunion, he was unable to stay at the cabins with the rest of the family and retreated to his home at nights.  Regarding his PTSD stressors, he said he suffers alone as he cannot divulge his experiences to anyone.  His wife does not leave him alone for long because he will start to retreat to his inner solitude.  He has fought the urge to retreat up north for years.  He reported having nightmares several times a week, with physical and verbal reactions.  He noted that his blood pressure fluctuates with stress and cannot be controlled with medication because it is not constant or predictable.  The thought of taking medication for any symptoms panicked him and caused him to lash out at others.

In a September 2014 statement, the Veteran's daughter said she talked the Veteran into applying for VA benefits.  While waiting at the VA office, the Veteran was visibly shaken and anxious.  When he saw a Vietnam Veteran enter the office in a wheelchair, he almost had an emotional breakdown.  She stated that after filing for benefits, the Veteran started crying uncontrollably.  She observed that in crowds, the Veteran would become visibly shaken and have panic attacks.  The Veteran does not like being at family gatherings or around people.  He started his own business to avoid people and control his environment.  She reported his sleep disturbances and nightmares and said he spoke about moving north to get away from people.  She said he found solace in being in the woods or on the water where it is quiet.

During his hearing before the Board, the Veteran and his wife reiterated the many symptoms and arguments addressed above.  

After reviewing the evidence, the Board finds that the frequency, severity, and duration of the Veteran's PTSD symptoms more closely approximate the criteria for a 70 percent rating.  The July 2009 VA examiner specifically indicated that the Veteran's symptoms caused deficiencies in most areas such as thinking, family relations, employment, and mood.  Statements from the Veteran and his wife, daughter, in-laws, and one friend described his difficulty adapting to stressful circumstances with employment and in social situations.  The VA vocational rehabilitation counselor found it not feasible for the Veteran to obtain suitable employment through Vocational Rehabilitation services because of the severity of his disability.  Buddy statements have attested to his inability to establish and maintain effective relationships.  While he is close with his wife and children, he has no confidants outside of his immediate family.  The Board notes that the Veteran has had limited treatment and has admitted that he represses memories from service, a PTSD coping mechanism acknowledged by VA examiners and providers.  However, the evidence is clear that his traumatic experience in service, resulting in PTSD, has deeply affected his ability to function in the workplace and in society, as illustrated by his inability to work indoors or for others; inability to be around people, to include family members, for extended periods of time; inability to form friendships; and inability to even vaguely reference his trauma in Vietnam without breaking down and crying and/or having panic attacks.  The lay statements also described his panic and/or anxiety attacks in public and in private, sleep disturbance, disturbance of mood, and obsessional rituals related to hypervigilance.  Overall, the Board finds that the severity of the Veteran's PTSD symptoms have been of the frequency, severity, and duration more closely approximating the 70 percent rating for the entire pendency of the claim.  See Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505.  

A higher rating is not warranted at any time during the pendency of the claim because the evidence does not indicate and the Veteran does not allege having symptoms of the frequency, severity, and duration to result in total occupational and social impairment.  The Board acknowledges that the Veteran had to retire; however, his retirement was due to non-service-connected disabilities.  Moreover, his symptoms have not included gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name; or other symptoms of similar frequency, severity, and duration.  Accordingly, the Board finds that the evidence does not support the assignment of a total rating.

The Board has considered whether referral for an extraschedular rating is warranted; however, the record does not establish that the rating criteria are inadequate for rating the Veteran's PTSD.  The Veteran's disability is manifested by deficiencies in most areas such as thinking, family relations, employment, and mood.  The rating criteria contemplate these impairments.  Therefore, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

Overall, during the appeal period, the weight of the credible evidence demonstrates that the frequency, severity, and duration of the Veteran's PTSD symptomatology more closely approximates the schedular criteria for a 70 percent disability rating.  To this extent, the appeal is granted.


ORDER

The claim for service connection for bilateral hearing loss is dismissed.

Service connection for tinnitus is granted.

An initial 70 percent rating for PTSD is granted.
REMAND

The RO denied entitlement to a TDIU in May 2014.  The Veteran did not file a notice of disagreement (NOD) with the decision.  However, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of the claim for an increased rating.  Thus, regardless of whether the Veteran filed a NOD with the May 2014 RO denial of entitlement to a TDIU, the issue is considered to be on appeal as part of the Veteran's claim for an increased rating for PTSD.  As such, the issue is now properly before the Board.  See Rice, 22 Vet. App. 447; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  However, a remand is required for additional development.  As discussed above, service connection for tinnitus has been granted and the evaluation for PTSD has been increased.  On remand, after proper notice has been issued, an examination must be scheduled to determine the impact of the Veteran's service-connected disabilities on his ordinary activity, to include employment.

Accordingly, the case is REMANDED for the following action:

1. Issue appropriate notice for the TDIU claim. 

2. Schedule the Veteran for a VA examination to address the current severity of his service-connected disabilities for TDIU purposes.  The examiner must be provided access to the electronic claims file on VBMS and Virtual VA.  The examiner must indicate review of these items in the examination report.

Provide the examiner with a list of the Veteran's service-connected disabilities.

The examiner should addressing the extent of functional and industrial impairment due to the Veteran's service-connected disabilities and furnish a full description of the effects of the service-connected disabilities on the Veteran's ordinary activity which include employment.  See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether a claimant's condition precludes, for example, standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks.  Moore v. Nicholson, 21 Vet. App. 211, 219 (2007), rev'd on other grounds sub nom. Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

All opinions must be supported by rationale.

3. Following completion of the above, adjudicate the issue of entitlement to TDIU.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


